824 F.2d 978
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.M.A. MORTENSON CO., Appellant,v.The UNITED STATES, Appellee.
Appeal No. 87-1051.
United States Court of Appeals, Federal Circuit.
May 1, 1987.

Before SMITH, Circuit Judge, BENNETT, Senior Circuit Judge, and NEWMAN, Circuit Judge.
PER CURIAM.


1
The final decisions of the Veterans Administration Board of Contract Appeals (board) denied three separate appeals for equitable adjustments concerning the requirements of a contract to build a hospital.  On the basis of the board's opinion, M.A. Mortenson Co., VABCA Nos. 2086, 2087, and 2088, 86-2 BCA (CCH) p 18,989, said final decisions are affirmed.